Title: To Alexander Hamilton from Thomas Lloyd Moore, 22 April 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Philada. April 22nd. 1799
          
          Agreeably to your orders of March 31. I have assigned three sub-districts of Pennsylvania to Col. Ogden’s Regt. I thought it proper for the convenience of Col. Ogden to fix upon those districts nearest N. Jersey, and therefore named those composed of the Counties of Berks, Northampton, Northumberland, Lycoming, & the County of Luzerne. But this appears to be too great a portion of Pennsylvania for three sub-districts; instead of 3/13ths it is almost one third of the State. I propose therefore to take off Northumberland and to add that County to the district of Mifflin the rendezvous town to be Northumberland; which will leave Col. Ogden’s districts as marked underneath. If You approve of this alteration I will thank You to give your consent which I shall communicate to Col. Ogden.
          I have the honor to be Sir your humble Servant
          
            Thomas L. Moore
          
          
            
              
                Berks & Northamton Counties
                rendezvous
                Reading
              
              
                Luzerne
                
                Wyoming
              
              
                Lycoming
                
                Lycoming
              
            
          
        